Case 2:18-cv-00615-RCM Document 66 Filed 05/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

STEWART ABRAMSON Case No.:18-cv-615-RCM

Plantiff

AGENTRA, LLC

Defendant

 

AFFIDAVIT OF CORPORATE SERVICE

That I, ALLAN POUNDS herby solemnly affirm under penalties of perjury and upon personal knowledge that the contents of
the foregoing documents are true and do affirm I am a competent person over 18 years of age and not a party to this action

That on 4/18/2019 at 1:06 PM at 401 Ryland St Ste 200A, Reno, NV 895021643 I served ANGELIC MARKETING GROUP
L.L.C. with the following list of documents: SUMMONS IN A CIVIL ACTION; COMPLAINT-CLASS ACTION; by then
and there personally delivering a true and correct copy of the documents into the hands of and leaving with Sylvia Baldmor
whose title is Office manager.

That the description of the person actually served is as follows: Gender: Female Skin: White Age: 51-55 Height: 5'7 - 6'0
Weight: 141-160 Lbs Hair: Auburn Eyes: Marks:

Ahk Cert a,

 

 

Subscribed and sworn before me, a Notary ALLAN POUNDS
Public, this 18th day il, 2019 Reno Carson Messenger Service, Inc
185 Martin St.
Reno, NV 89509
gt hy (775) 322-2424
JOHNNO LAZETICH
Notary Public

My Commision expires on: 1/28/2020

 

 

   

LGR, JOHNNO LAZETICH
Se Notary Public - State of Nevada

Appointment Recorded in Washoe County

No: 04-89542-2 - Expires January 28, 2020

om
=

iH poe”

 

 

 

 

Order #:R69711
Their File 18-cv-615-RCM
Case 2:18-cv-00615-RCM

Process Serving & Legal Courier

, RENO/CARSON/LAS VEGAS

Serving all of Nevada Since 1981

Document 66 Filed 05/13/19 Page 2 of 2

TAX ID: XX-XXXXXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ ACCOUNT NO: INVOICE DATE: INVOICE NO:
. 4 i118, 2019 R69711
Reno Carson Messenger Service, Inc 004868 Apri ‘
185 Martin St. Reno, NV 89509
Phone: (775) 322-2424 Fax: (775) 322-3408
License: 322 File No: 18-cv-615-RCM
Servee: ANGELIC MARKETING GROUP L.L.C.
Case No: 18-cv-615-RCM
Bill To: Court: UNITED STATES DISTRICT COURT
Paronich Law, P.C. Plaintiff; STEWART ABRAMSON
ATTN: Anthony Paronich Defendant: AGENTRA, LLC
350 Lincoln Street, Suite 2400
Hingham, MA 02043
Documents: SUMMONS IN A CIVIL ACTION; COMPLAINT-CLASS ACTION;;
DESCRIPTION OF SERVICES RENDERED QUANTITY UNIT PRICE AMOUNT
PROCESS SERVICE 1.00 -00 75.00
SUMMARY: 4/18/2019 at 1:06 PM Server: ALLAN POUNDS Reg: R -061232
Servee: ANGELIC MARKETING GROUP L.L.C.
Left With: Sylvia Baldmor - Office manager
Address: REGISTERED AGENTS INC., 401 Ryland St Ste 200A, # Reno, NV 89502-1643
Result: Corporate Service TOTAL DUE $ .00

 

 

 

cece eee eeeeeecee eee cceeeceeeseeeenees Thank you for choosing Reno Carson Messenger Service, Inch eee

tI

 

Remit To:

For proper credit please detatch this section and return with your payment. Remittance Copy

 

 

 

ill

 

 

Reno Carson Messenger Service, Inc

185 Martin St.
Reno, NV 89509

 

ACCOUNT NO: INVOICE DATE: INVOICE NO:
004868 April 18, 2019 R69711
TOTAL DUE: $ .00

1. PLEASE INCLUDE INVOICE NUMBER ON PAYMENT.

 

 

2. MAKE CHECKS PAYABLE TO
Reno Carson Messenger Service, inc

 

Order#:R6971 T/INVOICEP

 

 

 

 
